TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00254-CR


Andrew Jon Rose-Rankin, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-99-580, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

The clerk's fee has not been paid and the clerk's record has not been filed.  See Tex.
R. App. P. 35.3(a).  The Court notified appellant's attorney that the appeal would be dismissed if the
clerk's record was not paid for by June 16, 2003.  The Court received no response to this notice and
payment has not been made.  The appeal is dismissed for want of prosecution.  See id. rule 37.3(b).


  
				W. Kenneth Law, Chief JusticeBefore Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   August 29, 2003
Do Not Publish